Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP 2006-293836 filed on October 30, 2006.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE

The rejections to Claims 71-90 for non-statutory double patenting are withdrawn in light of the Terminal Disclaimer filed and approved on 2/7/22.     

The following is an Examiner’s statement of reasons for allowance:  the closest prior art obtained from an Examiner’s search (MITSUNAGA, US Pub. No.: 2005-0088550; MATSUMOTO, US Patent No.: 7,593,037; LIM, US Pub. No.: 2004-0164936) does not teach nor suggest in detail the limitations: 
“A method for operating an image processing apparatus, comprising: receiving a first number of first frames of image data that have not yet been subjected to white balance processing, gamma correction processing, and YC conversion processing at a first image size outputted by an image sensor that includes a color filter array; storing the image data, without performing white 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The primary prior art of record MITSUNAGA does not teach or suggest in detail receiving a first number of first frames of image data that have not yet been subjected to white balance processing, gamma correction processing, and YC conversion processing or storing the image data, without performing white balance processing, 
MITSUNAGA only teaches an imaging apparatus with an image sensor that includes a color filter array capable of outputting at a first frame rate a first number of first frames of image data.  The prior art also teaches recording and compressing the first frames of image data to generate compressed image data and store the compressed image data on a second storage medium.  Finally, the prior art discloses   generating a first signal representing a first white-balanced, gamma-corrected, and YC converted image sequence that is to be displayed by processing the first frames of image data.  The closest NPL SETAREHDAN, (SETAREHDAN, “Automatic Cardiac LV Boundary Detection and Tracking Using Hybrid Fuzzy Temporal and Fuzzy Multiscale Edge Detection” 1999) discussing RAW image data processing and storing but is silent 
Whereas, as stated above, Applicant’s claimed invention states receiving a first number of first frames of image data that have not yet been subjected to white balance processing, gamma correction processing, and YC conversion processing as well as  storing the image data, without performing white balance processing, gamma correction processing, and YC conversion processing thereon, on a second storage medium while the second storage medium is attached to the image processing apparatus with the second storage medium being configured to be detachable from the image processing apparatus so as to allow the image data to be processed by an external device separate from the image processing apparatus when the second storage medium is detached from the image processing apparatus.  The invention also claims generating a second number of second frames of image data, and by performing at least one of white balance processing, gamma correction processing, or YC conversion processing on the 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 71-90 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.

/EILEEN M ADAMS/Primary Examiner, Art Unit 2481